     Case: 1:19-cv-03922 Document #: 19 Filed: 07/03/19 Page 1 of 3 PageID #:47




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


MICHAEL YOUNG, individually and on behalf of                  )
other similarly situated employees,                           ) District Judge:
                                                              ) Honorable John Z. Lee
                                       Plaintiff,             )
                                                              )
               v.                                             )
                                                              ) Case No.: 1:19-cv-03922
GRANITE CONSTRUCTION, INC. and                                )
KENNY CONSTRUCTION COMPANY                                    )
                                                              )
                               Defendants.                    )


 DEFENDANTS’ MOTION TO COMPEL ARBITRATION ON AN INDIVIDUAL BASIS
    AND, IN THE ALTERNATIVE, TO STRIKE PLAINTIFF’S JURY DEMAND



       NOW COME Defendants Kenny Construction Company (“KCC”) and Granite

Construction, Inc. (“Granite”) (hereinafter referred to as “Defendants”), by and through their

attorneys, KOEHLER DINKEL LLC, and hereby move this Court for an Order Compelling

Arbitration on an Individual Basis pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(3) and the Federal Arbitration Act and, in the alternative, pursuant to Federal Rule of Civil

Procedure 12(f) for an Order Striking Plaintiff’s jury demand as set forth in his Class and

Collective Action Complaint.

       Per the Court’s Standing Orders, counsel for Defendants communicated with counsel for

Plaintiff as to whether Plaintiff had any objections to this Motion. As of the time of filing, counsel

for Plaintiff had not yet confirmed whether Plaintiff has any objections.

       Defendants submit a Memorandum of Law in Support of their Motion, filed simultaneously

herewith.


                                                    1
     Case: 1:19-cv-03922 Document #: 19 Filed: 07/03/19 Page 2 of 3 PageID #:47




Dated: July 3, 2019                          Respectfully Submitted,

                                             GRANITE CONSTRUCTION, INC. AND
                                             KENNY CONSTRUCTION COMPANY

                                        By: /s/___Stephanie M. Dinkel__________
                                            Renee L. Koehler, Esq.
                                            Stephanie M. Dinkel, Esq.
                                            KOEHLER DINKEL LLC
                                            900 S. Frontage Rd., Suite 300
                                            Woodridge, Illinois 60517
                                            Telephone: (630) 505-9939

                                             ATTORNEYS FOR DEFENDANTS




                                         2
     Case: 1:19-cv-03922 Document #: 19 Filed: 07/03/19 Page 3 of 3 PageID #:47




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 3, 2019, she electronically filed the foregoing

DEFENDANTS’ MOTION TO COMPEL ARBITRATION ON AN INDIVIDUAL BASIS

AND, IN THE ALTERNATIVE, TO STRIKE PLAINTIFF’S JURY DEMAND with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

following counsel of record:

 Michael A. Josephson           mjosephson@mybackwages.com
 Josephson Dunlap LLP
 11 Greenway Plaza
 Suite 3050
 Houston, TX 77046

 Richard Schreiber              rschreiber@mybackwages.com
 Josephson Dunlap LLP
 11 Greenway Plaza
 Suite 3050
 Houston, TX 77046

 Maureen Ann Salas              msalas@flsalaw.com
 Werman Salas P.C.
 77 W. Washington
 Suite 1402
 Chicago, IL 60602


 Douglas M. Werman              dwerman@flsalaw.com
 Werman Salas P.C.
 77 W. Washington
 Suite 1402
 Chicago, IL 60602
                                               By: /s/ ____Stephanie M. Dinkel
                                                     Renee L. Koehler, Esq.
                                                     Stephanie M. Dinkel, Esq.
                                                     KOEHLER DINKEL LLC
                                                     900 S. Frontage Rd., Suite 300
                                                     Woodridge, Illinois 60517
                                                     Telephone: (630) 505-9939




                                                 3
